SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2012 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53031 WESTMOUNTAIN DISTRESSED DEBT, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315407 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123 North College Avenue, Ste 200 Fort Collins, Colorado (Address of principal executive offices) (zip code) (970) 212-4770 (Registrant's telephone number, including area code) Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Stock $0.001 per share par value Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo þ. Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YesoNo þ. Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yeso Noþ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNo þ. As ofFebruary 15, 2013, the registrant had outstanding 1,808,150 common shares. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: the registrant’s securities did not trade in a public venue as of the last business day of the registrant’s most recently completed second fiscal quarter. Based upon the last sales of its common stock in 2011 , the aggregate market value of the voting and non-voting common equity held by non-affiliates approximately $48,101. FORM 10-K WestMountain Distressed Debt, Inc. INDEX PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 2. Property 13 Item 3. Legal Proceedings 13 Item 4. Submission of Matters to a Vote of Security Holders 13 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 14 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosures 30 Item 9A(T). Controls and Procedures 30 Item 9B. Other Information 31 PART III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 33 Item 13. Certain Relationships and Related Transactions, and Director Independence 33 Item 14. Principal Accountant Fees and Services 34 Item 15. Exhibits Financial Statement Schedules 34 Financial Statements pages 18 - 29 Signatures 35 - 2 - For purposes of this report, unless otherwise indicated or the context otherwise requires, all references herein to “WestMountain Distressed Debt,” “we,” “us,” and “our,” refer to WestMountain Distressed Debt, Inc., a Colorado corporation. Forward-Looking Statements The following discussion contains forward-looking statements regarding us, our business, prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause our actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation: our ability to successfully develop new products and services for new markets; the impact of competition on futurerevenues, changes in law or regulatory requirements that adversely affect or preclude clients from using us for certain applications; delays our introduction of new products or services; and our failure to keep pace with our competitors. When used in this discussion, words such as "believes", "anticipates", "expects", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by us in this report and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect our business. PART I Item 1. DESCRIPTION OF BUSINESS. Narrative Description of the Business Our plan is to earn income by holding all forms of distressed debt, including real estate mortgages, securities such as promissory notes, and assets acquired through bankruptcy. We will screen investments with emphasis towards finding opportunities with long term potential. We also continue to develop a proprietary investment screening process to make our investments.This screening process will be refined as a result of the expanded nature of our business plan. This process will be based upon the experience of our management team and outside consultants.This process has not been fully developed at this time. We plan to act as a holder of all forms of distressed debt by raising, investing and managing private equity and direct investment funds for third parties including high net worth individuals and institutions. As is the industry practice, we plan to earn management fees based on the size of the funds that we manage and incentive income based on the performance of these funds. We do not plan to focus on any particular industry but will look at any and all opportunities. We are presently planning to develop and implement a web site based operation to gather additional potential investment opportunities beyond what we can generate through our network of contacts. We also plan to utilize the most current technology to analyze investments. We believe the technology will assist in the analysis of each opportunity. - 3 - We operate out of one office in Colorado at 123 North College Avenue, Suite 200, Fort Collins, Colorado 80524.We have no specific plans at this point for additional offices.However, in the future, we plan to occupy separate office facilities and obtain office furniture and equipment, depending upon the development of our business plan. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources Effective November 22, 2010, we amended our rticles of Incorporation to increase the number of authorized common shares to Two Hundred Million (200,000,000) shares from Fifty Million (50,000,000) shares. The par value of the common shares remains at $0.001 per share. Effective with the commencement of trading on November 22, 2010, we reverse split our Common Shares. New Common Shares wereissued to shareholders in exchange for their Old Common Shares in the ratio of one New Common Share for each five Old Common Shares held, thus effecting a one-for-five reverse stock split. Fractional shares, if any, were rounded up to the next whole number. There was no change in the par value of the Common Shares. Currently, we believe that we have sufficient capital to implement our proposed business operations or to sustain them through December 31, 2013. If we can become profitable, we could operate at our present level indefinitely. To date, we have never had any discussions withpossible acquisition candidates nor have we any intention of doing so. Operations At the present time, we operate from one location in Fort Collins, Colorado. Our plan is to make our operation profitable but for the fiscal year ended December 31, 2013 we expect to incur a loss unless we can begin generating sufficient revenues. We estimate that we must generate approximately $60,000 in revenues per year to be profitable.At the present time, we are not generating revenues but continue to develop our business plan. The key for us will be the development of revenues. We believe that we can be profitable or at break even by the end of our next fiscal year, assuming sufficient revenues. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations and from working capital financing is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. However, if our forecasts are inaccurate, we may need to raise additional funds. Our resources consist of our available cash. At some point we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to continue to incur operating losses as long as we are incurring expenses and not generating sufficient revenues. We expect approximately $60,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. - 4 - In the next 12 months, we do not intend to spend any material funds on research and development and do not intend to purchase any large equipment. Markets We believe that the primary reason that clients would buy from us rather than competitors would be the existing relationships that we can develop. We believe that client loyalty and satisfaction can be the basis for success in this business. Therefore, we plan to develop and expand on already existing relationships to develop a competitive edge. We plan to utilize the expertise of our principal officer to develop our business. Raw Materials The use of raw materials is not a material factor in our operations at the present time. The use of raw materials may become a material factor in the future as we develop operations. Customers and Competition Our business plan involves acting as a holder of all forms of distressed debt. This business is highly competitive. There are numerous similar companies providing such services in the United States of America. Our competitors will have greater financial resources and more expertise in this business. Our ability to develop our business will depend on our ability to successfully identify investments as well as raise capital through partnership structures in this highly competitive environment. We cannot guarantee that we will be able to do so successfully. Over the past several years, the size and number of companies such as ours has continued to increase. If this trend continues, it is possible that it will become increasingly difficult for us to raise funds to manage. More significantly, the allocation of increasing amounts of capital to alternative investment strategies by institutional and individual investors may lead to a reduction in profitable investment opportunities, including by driving prices for investments higher and increasing the difficulty of achieving targeted returns. In addition, if interest rates were to rise or there were to be a prolonged bull market in equities, the attractiveness of our funds relative to investments in other investment products could decrease. Competition is based on a variety of factors, including: ●investment performance; ●investor perception of investment managers’ drive, focus and alignment of interest; ●quality of service provided to and duration of relationship with investors; ●business reputation; and ●level of fees and expenses charged for services. We compete in all aspects of our business with a large number of investment management firms, private equity fund sponsors, hedge fund sponsors and other financial institutions. A number of factors serve to increase our competitive risks: - 5 - ● investors may develop concerns that we will allow a business to grow to the detriment of its performance; ● some of our competitors have greater capital, lower targeted returns or greater sector or investment strategy specific expertise than we do, which creates competitive disadvantages with respect to investment opportunities; some of our competitors may perceive risk differently than we do which could allow them either to outbid us for investments in particular sectors or, generally, to consider a wider variety of investments; ● there are relatively few barriers to entry impeding new private equity and hedge fund management firms, and the successful efforts of new entrants into our various lines of business, including former ‘‘star’’ portfolio managers at large diversified financial institutions as well as such institutions themselves, will continue to result in increased competition; and ● other industry participants continuously seek to recruit our best and brightest investment professionals away from us. These and other factors could reduce our future revenues and earnings andadversely affect our business in a material manner. Employees We have one full-time employee: Mr. Brian Klemsz, our President. Mr. Klemsz does not draw a salary or receive any other kind of compensation. However, we reimburse our employee for all necessary and customary business related expenses.We have no plans or agreements which provide health care, insurance or compensation on the event of termination of employment or change in our control.We do not pay our Directors separately for any Board meeting they attend. Proprietary Information We own no proprietary information. Government Regulation At some point, we may be required to file to become a registered investment advisor, but we currently do not expect government regulations or environmental laws to have any material impact on us. Research and Development We have never spent any amount in research and development activities. Environmental Compliance We believe that we are not subject to any material costs for compliance with any environmental laws. - 6 - How to Obtain our SEC Filings We file annual, quarterly, and special reports, proxy statements, and other information with the Securities Exchange Commission (SEC). Reports, proxy statements and other information filed with the SEC can be inspected and copied at the public reference facilities of the SEC at treet N.E., Washington, DC 20549. Such material may also be accessed electronically by means of the SEC's website at www.sec.gov. Our investor relations department can be contacted at our principal executive office located at our principal office, 123 North College Avenue, Ste 200, Fort Collins, Colorado 80524.Our telephone number is (970) 212-4770. We currently have no website. Item 1A. RISK FACTORS You should carefully consider the risks and uncertainties described below and the other information in this document before deciding to invest in shares of our common stock. The occurrence of any of the following risks could materially and adversely affect our business, financial condition and operating result. In this case the trading price of our common stock could decline and you might lose all or part of your investment. Risks Related to Our Business and Industry We have a limited operating history, and have never been profitable.As a result, we may never become profitable, and, as a result, we could go out of business. We were formed as a Colorado business entity in October, 2007. At the present time, we have never been profitable.There can be no guarantee that we will ever be profitable, and, as a result, we could go out of business. Our accountants have expressed doubts about our ability to continue as a going concern. For our audit dated December 31, 2012, our accountants have expressed doubt about our ability to continue as a going concern as a result of lack of history of operations, limited assets, and operating losses since inception. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: ♦ our ability to find suitable investments; and ♦ our ability to generate revenues. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues.We expect ouroperating costs to range between $60,000 and $100,000 for the fiscal year ending December 31, 2013.We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues will cause us to go out of business. Our lack of operating history makes it difficult for us to evaluate our future business prospects and make decisions based on those estimates of our future performance. An investor could lose his entire investment. We have a limited history of operations. An investor has no frame of reference to evaluate our future business prospects.This makes it difficult, if not impossible, to evaluate us as an investment. An investor could lose his entire investment if our future business prospects do not result in our ever becoming profitable. - 7 - If we do not generate adequate revenues to finance our operations, our business may fail. We have not generated revenues since our inception. As of December 31, 2012, we had a cash position of $87,272. We anticipate that operating costs will range between $60,000 and $100,000, for the fiscal year ending December 31, 2012. These operating costs include insurance, taxes, office lease, maintenance, contract services and all other costs of operations. We will use contract employees who will be paid on an hourly basis as each investment transaction is evaluated. However, the operating costs and expected revenue generation are difficult to predict. We expect to generate revenues in the next twelve months from making investments and receiving fees for the placement of capital. Since there can be no assurances that revenues will be sufficient to cover operating costs for the foreseeable future, it may be necessary to raise additional funds. Due to our lack of operating history, raising additional funds may be difficult. Competition in the investment industry is intense. Our business plan involves acting as an acquirer of all forms of distressed debt assets that are being sold at a discount to the original purchase price. This business is highly competitive. There are numerous similar companies providing such services in the United States of America. Our competitors will have greater financial resources and more expertise in this business. Our ability to develop our business will depend on our ability to successfully market our services in this highly competitive environment. We cannot guarantee that we will be able to do so successfully. The share control position of WestMountain Red, LLC will limit the ability of other shareholders to influence corporate actions. Our largest shareholder, WestMountain Red, LLC, of which Mr. Klemsz is a 16.8% member, owns 1,610,000 shares and thereby controls approximately 89% of our outstanding shares. Because WestMountain Red, LLC individually beneficially controls more than a majority of the outstanding shares, other shareholders, individually or as a group, will be limited in their ability to effectively influence the election or removal of our directors, the supervision and management of our business or a change in control of or sale of our company, even if they believed such changes were in the best interest of our shareholders generally. Our future success depends, in large part, on the continued service of our President and Treasurer and the continued financing of WestMountain Red, LLC. We depend almost entirely on the efforts and continued employment of Mr. Klemsz, our President and Treasurer. Mr. Klemsz is our primary executive officer, and we will depend on him for nearly all aspects of our operations. In addition, WestMountain Red, LLC, is our only source of financing. At the present time, there is no agreement between WestMountain Red, LLC and the Company for WestMountain Red, LLC to provide any additional funding to the Company. We have no indication that WestMountain Red, LLC would refuse to lend us funds if we should ask.It would be very difficult to find a financing source to replace WestMountain Red, LLC.The loss of any potential funding from WestMountain Red, LLCcould have a materialadverse effect on our business. At the present time, we have no definitive plans for financing in place, other than the funds which we have already obtained.We do not have an employment contract with Mr. Klemsz, and we donot carry key person insurance on his life. The loss of the services of Mr. Klemsz through incapacity or otherwise, would have a materialadverse effect on our business. It would be very difficult to find and retain qualified personnel such as Mr. Klemsz and a financing source to replace WestMountain Red, LLC. - 8 - Our revenue and profitability fluctuate, particularly inasmuch as we cannot predict the timing of realization events in our business, which may make it difficult for us to achieve steady earnings growth on a quarterly basis and may cause volatility in the price of our shares. We may experience significant variations in revenues and profitability during the year and among years if we are paid incentive income from certain funds only when investments are realized, rather than periodically on the basis of increases in the funds’ net asset values. The timing and receipt of incentive income generated by our funds is event driven and thus highly variable, which contributes to the volatility of our revenue, and our ability to realize incentive income from our funds, may be limited. We cannot predict when, or if, any realization of investments will occur. If we were to have a realization event in a particular quarter, it mayhave a significant impact on our revenues and profits for that particular quarter which may not be replicated in subsequent quarters. In addition, our investments would beadjusted for accounting purposes to fair value at the end of each quarter, resulting in revenue attributable to our principal investments, even though we receive no cash distributions from our funds, which could increase the volatility of our quarterly earnings. Difficult market conditions could adversely affect our funds in many ways, including by reducing the value or performance of the investments made by our funds and reducing the ability of our funds to raise or deploy capital, which could materially reduce our revenue and results of operations. If economic conditions are unfavorable our funds may not perform well and we may not be able to raise money in existing or new funds. Our funds are materially affected by conditions in the global financial markets and economic conditions throughout the world. The global market and economic climate may deteriorate because of many factors beyond our control, including rising interest rates or inflation, terrorism or political uncertainty. In the event of a market downturn, our businesses could be affected in different ways. Our funds may face reduced opportunities to sell and realize value from their existing investments, and a lack of suitable investments for the funds to make. In addition, adverse market or economic conditions as well as a slowdown of activities in a particular sector in which portfolio companies of these funds operate could have an adverse effect on the earnings of those portfolio companies, and therefore, our earnings. A general market downturn, or a specific market dislocation, may cause our revenue and results of operations to decline by causing: ● The value of our investments to decrease; ● lower investment returns, reducing incentive income; and ● material reductions in the value of our ownership in investments. Furthermore, while difficult market conditions may increase opportunities to make certain distressed asset investments, such conditions also increase the risk of default with respect to investments held by our funds with debt investments. The success of our business depends, in large part, upon the proper selection of investments, which may be difficult to find, acquire and develop. We believe that the identification, acquisition and development of appropriate investments are key drivers of our business. Our success depends, in part, on our ability to obtain these investments under favorable terms and conditions and have them increase in value. We cannot assure you that we will be successful in our attempts to find, acquire, and/or develop appropriate investments will not be challenged by competitors, which may put us at a disadvantage. Further, we cannot assure you that others will not independently develop similar or superior programs or investments, which may imperil our profitability. - 9 - Risks Related to an Investment in Our Common Stock The lack of a broker or dealer to create or maintain a market in our stock could adversely impact the price and liquidity of our securities. We have no agreement with any broker or dealer to act as a market maker for our securities and there is no assurance that we will be successful in obtaining any market makers. Thus, no broker or dealer will have an incentive to make a market for our stock. The lack of a market maker for our securities could adversely influence the market for and price of our securities, as well as your ability to dispose of, or to obtain accurate information about, and/or quotations as to the price of, our securities. We have limited experience as a public company. We have only operated as a public company since December, 2009. We have been listed to trade on the OTC Bulletin Board under the trading symbol WMDS since January, 2010. Thus, we have limited experience in complying with the various rules and regulations which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. Our inability to operate as a public company could be the basis of your losing your entire investment in us. We may be required to register under the Investment Company Act of 1940, or the Investment Advisors Act, which could increase the regulatory burden on us and could negatively affect the price and trading of our securities. Because our proposed business involves the acquisition of distressed debt assets that are being sold at a discount to the original purchase price, we may be required to register as an investment company under the Investment Company Act of 1940 or the Investment Advisors Act and analogous state law. While we believe that we are currently either not an investment company or an investment advisor or are exempt from registration as an investment company under the Investment Company Act of 1940 or the Investment Advisors Act and analogous state law, either the SEC or state regulators, or both, may disagree and could require registration either immediately or at some point in the future. As a result, there could be an increased regulatory burden on us which could negatively affect the price and trading of our securities. We may be impacted by new regulatory requirements as a result of the passage of the Dodd-Frank Act. In July, 2010, Congress enacted the Dodd-Frank Act, which instituted major changes in the regulatory regime for public companies, particularly those in the financial sector. At the present time, we do not believe that we will be impacted in a material way by this legislation. However, the implementation of the provisions of the Dodd-Frank Act are subject to regulations which have not yet been written and its statutory provisions have not been the subject of extensive judicial review, so we cannot guarantee that we may not come under its purview at some point in the future and be affected negatively by it. - 10 - Our stock has a limited public trading market and there is no guarantee a trading market will ever develop for our securities. There has been, and continues to be, a limited public market for our common stock. An active trading market for our shareshas not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: ●actual or anticipated fluctuations in our operating results; ●changes in financial estimates by securities analysts or our failure to perform in line with such estimates; ●changes in market valuations of other companies, particularly those that market services such as ours; ●announcements by us or our competitors of significant innovations,acquisitions, strategic partnerships, joint ventures orcapital commitments; ●introduction of product enhancements that reduce the need for the products our projects may develop; ●departures of key personnel. Of our total outstanding shares as of December 31, 2012, a total of 1,655,000, or approximately 92%, will be restricted from immediate resale but may be sold into the market in the near future. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently not quoted in any market. If our common stock becomes quoted, we anticipate that it will trade well below $5.00 per share. As a result, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock. The over-the-counter market for stock such as ours is subject to extreme price and volume fluctuations. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. - 11 - Buying low-priced penny stocks is very risky and speculative. The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000, exclusive of the value of principal residence, or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. Issuances of our stock could dilute current shareholders and adversely affect the market price of our common stock, if a public trading market develops. We have the authority to issue up to 200,000,000 shares of common stock, 1,000,000 shares of preferred stock, and to issue options and warrants to purchase shares of our common stock without stockholder approval. Although no financing is planned currently, we may need to raise additional capital to fund operating losses. If we raise funds by issuing equity securities, our existing stockholders may experience substantial dilution. In addition, we could issue large blocks of our common stock to fend off unwanted tender offers or hostile takeovers without further stockholder approval. The issuance of preferred stock by our board of directors could adversely affect the rights of the holders of our common stock. An issuance of preferred stock could result in a class of outstanding securities that would have preferences with respect to voting rights and dividends and in liquidation over the common stock and could, upon conversion or otherwise, have all of the rights of our common stock. Our board of directors' authority to issue preferred stock could discourage potential takeover attempts or could delay or prevent a change in control through merger, tender offer, proxy contest or otherwise by making these attempts more difficult or costly to achieve. Colorado law and our Articles of Incorporation protect our directors from certain types of lawsuits, which could make it difficult for us to recover damages from them in the event of a lawsuit. Colorado law provides that our directors will not be liable to our company or to our stockholders for monetary damages for all but certain types of conduct as directors. Our Articles of Incorporation require us to indemnify our directors and officers against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require our company to use our assets to defend our directors and officers against claims, including claims arising out of their negligence, poor judgment, or other circumstances. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. - 12 - ITEM 2. DESCRIPTION OF PROPERTY. Our principal executive offices are located at 123 North College Avenue, Ste 200, Fort Collins, Colorado 80524, and our telephone number is (970) 212-4770.Our office is leased from an unaffiliated third party under a lease for $317 per month.We own no real estate nor have plans to acquire any real estate. ITEM 3. LEGAL PROCEEDINGS. We are not a party to any material legal proceedings, nor is our property the subject of any material legal proceeding. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. We held no shareholders meeting in the fourth quarter of our fiscal year. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Holders As of December 31, 2012, there were sixty record holders of our common stock and there were 1,808,150 shares of our common stock outstanding. Principal Market or Markets Our common stock has been listed for trading on the NASD Over-the-Counter Bulletin Board since January, 2010.Currently, our common stock is under the symbol WMDS. We have had no active trading market for the common stock to date. The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the Nasdaq system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). A purchaser is purchasing penny stock which limits the ability to sell the stock. The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act. The shares will remain penny stocks for the foreseeable future. The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. - 13 - The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: · contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; · contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of the Securities Act of 1934, as amended; · contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; · contains such other information and is in such form (including language, type, size and format) as theSecurities and Exchange Commission shall require by rule or regulation; The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: · the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and · monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. Stock Transfer Agent The stock transfer agent for our securities is Corporate Stock Transfer of Denver, Colorado.Their address is 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209. Their phone number is (303)282-4800. Dividend Policy We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors that our board of directors may deem relevant. We are not under any contractual restriction as to our present or future ability to pay dividends. ITEM 6. SELECTED FINANCIAL DATA A smaller reporting company is not required to provide the information in this Item. - 14 - ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis or Plan of Operation contains forward-looking statements that involve future events, our future performance and our expected future operations and actions. In some cases, you can identify forward-looking statements by the use of words such as “may”, “will”, “should”, “anticipate”, “believe”, “expect”, “plan”, “future”, “intend”, “could”, “estimate”, “predict”, “hope”, “potential”, “continue”, or the negative of these terms or other similar expressions. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties. Our actual results or actions may differ materially from these forward-looking statements for many reasons, including, but not limited to, the matters discussed in this report under the caption “Risk Factors”. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus. We undertake no obligation to publicly update any forward looking-statements, whether as a result of new information, future events or otherwise. The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes included in this report. Results of Operations From our inception on October 18, 2007 through December 31, 2012, we generated no revenue and have accumulated losses of $296,874.For the year ended December 31, 2012 we recorded a net loss of $53,908.For the year ended December 31, 2011, we recorded a net loss of $58,246. Our independent auditorshave expressed doubt about our ability to continue as a going concern as a result of our history of net losses. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully develop distressed debt investments that willgenerate revenues. Operating expenses, which consisted solely of general and administrative expenses for the period from our inception on October 18, 2007 through December 31, 2012, was $310,324. We recorded $53,909 in general and administrative expenses for the year ended December 31, 2012.We recorded $58,258 in general and administrative expenses for the year ended December 31, 2011.The major components of general and administrative expenses areprofessional fees, which include legal and accounting costs. We currently have no revenue but continue to develop our plan. Because we do not pay salaries, and our major professional fees are negotiated in advance, operating expenses are expected to remain fairly constant. To try to operate at a break-even level based upon our current level of business activity, we believe that we must generate approximately $60,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, WestMountain Red, LLC has orally agreed to loan such funds as may be necessary through December 31, 2013 for working capital purposes, but is under no binding obligation to do so. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services or products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. - 15 - We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $60,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. Liquidity and Capital Resources As of December 31, 2012, we had cash of $87,272. Net cash used in operating activities was $48,128 for the fiscal year ended December 31, 2012 compared to net cash used in operating activities of $58,784 for the fiscal year ended December 31, 2011.Net cash used in operating activities was $272,469 from our inception on October 18, 2007 through December 31, 2012. Cash flows provided by investing activities were $-0- for the fiscal year ended December 31, 2012 compared to net cash provided by investing activities of $152,410 for the fiscal year ended December 31, 2011.Cash flows used ininvesting activities were $9,474 from our inception on October 18, 2007 through December 31, 2012. The main activity in our 2011 investing activities was money received from monetizing our note receivable for gross proceeds of $145,000. There were no cash flows used or provided by financing activities for the fiscal year ended December 31, 2012 or 2011.Cash flows provided by financing activities were $369,215 from our inception on October 18, 2007 through December 31, 2012.These cash flows were all related to sales of stock. Over the next twelve months we do not expect to incurmaterialcapital costs to develop operations We believe that we have sufficient capital in the short term for our current level of operations. We also believe that we can develop sufficient revenue sometime in the future to become profitable in our operations. We do not anticipate needing to raise additional capital resources in the next twelve months. Our principal source of liquidity will be our current working capital.Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to successfully develop distressed debt investments that willgenerate revenues. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to act as an asset manager by raising, investing and managing private equity and direct investment funds. If we succeed in generating sufficient revenues, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our company in any manner which will be successful. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. - 16 - Critical Accounting Policies Our discussion and analysis of results of operations and financial condition are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these consolidated financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate our estimates on an ongoing basis, including those related to the realization of our deferred tax assets and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The accounting policies that we follow are set forth in Note 1 to our financial statements as included in this prospectus. These accounting policies conform to accounting principles generally accepted in the United States, and have been consistently applied in the preparation of the financial statements. Recently Issued Accounting Pronouncements There are no recent accounting pronouncementsthat require disclosure at this time. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. A smaller reporting company is not required to provide the information in this Item. - 17 - ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. WestMountain Distressed Debt, Inc. (A Development Stage Company) FINANCIAL STATEMENTS with REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMS - 18 - TABLE OF CONTENTS Page Reports of Independent Registered Public Accounting Firms 20 Balance Sheets at December 31, 2012 and 2011 21 Statements of Operations for the years ended December 31, 2012 and December 31, 2011, and for the period from October 18, 2007 (inception) through December 31, 2012 22 Statement of Changes in Shareholders’ Equity for the period from October 18, 2007 (inception) through December 31, 2012 23 Statements of Cash Flows for the years ended December 31, 2012 and December 31, 2011, and for the period from October 18, 2007 (inception) through December 31, 2012 24 Notes to Financial Statements 25 - 19 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stockholders and Board of Directors WestMountain Distressed Debt, Inc. Fort Collins, Colorado We have audited the accompanying balance sheets of WestMountain Distressed Debt, Inc. (the “Company”) as of December 31, 2012 and 2011 and the related statements of operations, shareholders’ equity, and cash flows for each of the years then ended, and the period from October 18, 2007 (inception) through December 31, 2012.The Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2012 and 2011 and the results of its operations and its cash flows for each of the years then ended, and the period from October 18, 2007 (inception) through December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has experienced circumstances that raise substantial doubt about its ability to continue as a going concern. Management's plans regarding those matters also are described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ EKS&H LLLP EKS&H LLLP March 28, 2013 Fort Collins, Colorado - 20 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Balance Sheets December 31, December 31, Assets Cash $ $ Prepaid expenses 86 Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Accrued liabilities, related parties $ $ Accrued liabilities Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding 2012 and 2011 Common stock, $.001 par value; 200,000,000 shares authorized, 1,808,150 shares issued and outstanding 2012 and 2011 Additional paid-in-capital Deficit accumulated during development stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. - 21 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Statements of Operations For the years ended December 31, 2012 and 2011 and for the period October 18, 2007 (inception) through December 31, 2012 October 18, 2007 (Inception) For the years ended December 31, Through December 31, Operating expenses Sales, general and administrative expense $ $ $ Total operating expenses Net loss from operations ) ) ) Other income/(expense) Interest income 1 12 Net loss before income taxes ) ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. - 22 - WestMountain Distressed Debt, Inc. (A Development Stage Company) Statement of Changes in Shareholders' Equity For the period October 18, 2007 (inception) through December 31, 2012 Deficit Accumulated Preferred Stock Common Stock Additional During Par Par Paid-in Development Shares Value Shares Value Capital Stage Total Balance at October 18, 2007 - $
